DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 4-12) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “Claim 1 now recites, inter alia, “based on the probability and the structure of the object, acquiring a rate of detection of each of the plurality of regions in the object” and “determining anomalousness in the object based on the acquired rate of detection of each of the regions.” Claims 9 and 11 recite similar limitations. This is set forth, e.g., in paragraphs [0054] to [0062] of the published application.  In contrast, paragraph [0066] of Urabe discloses:  Then, in step S23, whether the structural object which is extracted in step S22 is a tumor is determined on the basis of in which region the feature quantity of the structural object which is extracted in step S22 is included with the discriminant being the border. If the structural object is a tumor, the abnormal type (tumor) of the abnormal candidate spot is specified.  There is no disclosure or suggestion in Urabe to acquire a rate of detection based on the probability (of a position of the region in the object) and the structure, as now clarified in claims 1, 9, and 11. Therefore, it is submitted that Urabe fails to disclose or suggest all of the limitations now recited in claims 1, 9 and 11, as well as claims 2 and 4-7, depending from claim 1.  Claim 8 now recites, inter alia, “acquire a rate of detection of each of the regions in the object based on the image recognition and the structure of the object” and “detecting anomalousness in the object based on the acquired rate of detection of each of the regions.” Claims 10 and 12 recite similar limitations. This is set forth, e.g., in paragraphs [0048] to [0050] of the published application.  In contrast, as noted above in paragraph [0066] of Urabe, Urabe fails to disclose or suggest (See applicant’s remarks dated 4/23/21 pages 7-8.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 7, 2021